DETAILED ACTION
This Office action is in response to the Preliminary Amendments filed on 10 February 2021 and 28 January 2021. Claims 25-35, 38, and 48 are pending in the application. Claims 1-24, 36, 37, and 49-60 have been cancelled.

This application is a divisional of application Serial No. 16/119850, filed on 31 August 2018, now US Patent 10,923,205; which is a continuation of application Serial No. 14/701870, filed on 01 May 2015, now US Patent 10,147,497; which is a divisional of application Serial No. 13/906857, filed on 31 May 2013, now US Patent 9,048,410. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25-33, 35, 38, and 48 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tsai, US 2010/0135058.
With respect to claim 25, Tsai discloses a method of forming a memory device, shown in Figs. 3 and 6A-6E, comprising magnetic tracks individually comprising a plurality of magnetic domains having domain walls, comprising: 
forming a series of regions 220 having coplanar outer surfaces (lead structures 220, shown in Fig. 6A), immediately adjacent of the regions 220 being of different composition (regions 250) relative one another; and 
forming a plurality of magnetic tracks 230/240 over the coplanar outer surfaces of and which angle relative to the different composition regions 220 and 250, interfaces of immediately adjacent of the regions individually comprising a domain wall pinning site in individual of the magnetic tracks 260M and 260W (see paragraph [0038]), see Figs. 3 and 6A-6E and paragraphs [0048]-[0054] and [0038].
With respect to claim 26, in the method of Tsai, immediately adjacent of the regions 220 are regions 250 of different chemical compositions relative one another, see paragraphs [0048] and [0049].  
With respect to claim 27, in the method of Tsai, as shown in Fig. 6A of Tsai, immediately adjacent of the regions 220 are of the same chemical composition (regions 220 are of the same composition) and regions 250 are of different physical compositions relative one another. As shown in Fig. 6A, lead structures 220 have the same chemical composition, and, as shown in Fig. 6B. adjacent regions 220 and 250 have different physical compositions, since regions 220 have been patterned as shown in Fig. 6A, and regions 250 are formed from a conformally formed insulation layer. 
With respect to claim 28, in the method of Tsai, the series of regions 220 may be characterized by only two different compositions having the coplanar outer surfaces, as shown in fig. 6A.  Fig. 6A shows two different lead structures 220 having coplanar outer surfaces, that is, coplanar outer top surfaces.
With respect to claim 29, in the method of Tsai, the series 220 may be characterized by alternating first and second chemically different composition regions in the series, as shown in Fig. 6B. As shown in Fig. 6B, the series is characterized by alternating first 220 and second 250 chemically different composition regions in the series, see paragraphs [0048] and [0049].  
With respect to claim 30, in the method of Tsai, forming the coplanar outer surfaces to be horizontal, as shown in Fig. 6A.  
With respect to claim 31, in the method of Tsai, forming the coplanar outer surfaces to be horizontal or within 100 of horizontal, as shown in Fig. 6A.  
With respect to claim 32, in the method of Tsai, forming the coplanar outer surfaces to be elevationally extending after the deposition of layer 250, as shown in Fig. 6B. Since the insulation layer 250 is formed over the substrate 210 to cover the lead structures 220, as shown in Fig. 6B, the coplanar top surface of lead structures 220 are elevationally extended. 
With respect to claim 33, in the method of Tsai, forming the coplanar outer surfaces to be vertical, as shown in Fig. 6A. As shown in Fig. 6A, the coplanar outer surfaces of  lead structures 220 extend vertically from the surface of substrate 210. .  
With respect to claim 35, Tsai disclose a memory device, shown in Fig. 3, comprising magnetic tracks individually comprising a plurality of magnetic domains having domain walls, comprising: 
a series of regions 220 having coplanar outer surfaces, (lead structures 220, shown in Fig. 6A), immediately adjacent of the regions 220 being of different composition (regions 250) relative one another; and 
a plurality of magnetic tracks 230/240 over the coplanar outer surfaces of and which angle relative to the different composition regions, 220 and 250, interfaces of immediately adjacent of the regions individually comprising a domain wall pinning site in individual of the magnetic tracks 260M and 260W (see paragraph [0038]), see Figs. 3 and 6A-6E and paragraphs [0048]-[0054] and [0038].
With respect to claim 38, Tsai disclose a method, shown in Figs. 3 and 6A-6E, method of forming a memory device comprising magnetic tracks individually comprising a plurality of magnetic domains having domain walls, comprising: 
forming a series of elevationally stacked regions 220 and 250, shown in Fig. 6B, immediately adjacent of the regions being of different composition relative one another, (220 are lead structures and 250 is an insulation layer), see paragraphs [0048] and [0049]); 
forming longitudinally elongated first trenches elevationally through at least some of the regions 220 and 250, the first trenches individually comprising opposing sidewalls and a base, as shown in Fig. 6A; 
forming magnetic track material 230/240 within individual of the first trenches against the opposing first trench sidewalls and the first trench base, as shown in Figs. 6D and 6E, and 
forming longitudinally elongated second trenches in magnetic material 230/240, as shown in Fig. 6E, elevationally through the magnetic track material 230/240 and at least some of the regions 220/250 to form magnetic tracks which individually comprise a plurality of magnetic domains having domain walls 260M and 260W (shown in Fig. 3), the second trenches longitudinally angling relative to the first trenches, interfaces of immediately adjacent of the regions along an individual sidewall individually comprising a domain wall pinning site in the magnetic track along that sidewall (see paragraph [0038]), see Figs. 3 and 6A-6E and paragraphs [0048]-[0054] and [0038].
.With respect to claim 48, Tsai disclose a memory device, shown in Fig. 3, comprising magnetic tracks individually comprising a plurality of magnetic domains having domain walls, comprising: 
a series of elevationally stacked regions 220 and 250 having openings extending elevationally through at least some of the regions (through regions 220, as shown in Fig. 6A), immediately adjacent of the regions being of different composition relative one another (see paragraphs [0048] and [0049]), the openings individually comprising opposing sidewalls and a base, as shown in Fig. 6A; and 
a magnetic track 230/240 within individual of the openings against the opposing opening sidewalls and the opening base, as shown in Fig. 6D and 6E, interfaces of immediately adjacent of the regions along an individual sidewall individually comprising a domain wall pinning site in the magnetic track along that sidewall 260M and 260W (see paragraph [0038]), see Figs. 3 and 6A-6E and paragraphs [0048]-[0054] and [0038].
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 requires forming the coplanar outer surfaces is neither horizontal nor vertical. It is unclear what is meant by the coplanar outer surfaces are formed so that they are neither horizontal or vertical, since if the regions have a thickness, the coplanar outer surfaces would at least have a vertical dimension.  It is also unclear how the outer surfaces can be coplanar if the outer surfaces are neither horizontal or vertical.
	The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various memory devices and the methods of fabrication thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822